Case 2:18-cv-08358-CJC-PLA Document 21 Filed 04/24/19 Page 1 of 3 Page ID #:97




1    Sagheb Law & Mediation Services, a professional corporation
     S. Shane Sagheb (SBN 109878)
2    5950 Canoga Avenue, Suite 130
     Woodland Hills, CA 91367
3    818.489.1511
     shane@ssslams.com
4
     Attorney for Plaintiff
5    Santosha Padfield
6    XAVIER BECERRA
     Attorney General of California
7    GARY S. BALEKJIAN
     Supervising Deputy Attorney General
8    CATHERINE E. FLORES (SBN 252240)
     Deputy Attorney General
9    300 S. Spring Street, Suite 1702
     Los Angeles, CA 90013
10   Tel: (213) 269-6502
     Fax: (213) 897-1071
11   Email: Catherine.Flores@doj.ca.gov
12   Attorneys for Defendant
     Department of Consumer Affairs, Contractors State License Board
13
     (Additional Counsel on next page)
14
15
16                              UNITED STATES DISTRICT COURT
17                            CENTRAL DISTRICT OF CALIFORNIA
18
19   SANTOSHA PADFIELD,                       ) Case No.: 2:18-cv-8358-CJC (PLAx)
                                              )
20                Plaintiff,                  ) JOINT NOTICE OF SETTLEMENT
                                              )
21           v.                               )
                                              )
22   DEPARTMENT OF CONSUMER AFFAIRS, )
     CONTRACTORS STATE LICENSE                )
23   BOARD, a California state agency; STEVEN )
     SKOGEBO, an individual; and DOES 1-25, )
24   inclusive,                               )
                                              )
25                Defendants.                 )
                                              )
26                                            )

27
28

                                                       1
     _________________________________________________________________________________________________
                                           Joint Notice of Settlement
Case 2:18-cv-08358-CJC-PLA Document 21 Filed 04/24/19 Page 2 of 3 Page ID #:98




1    CALVIN R. HOUSE (SBN 134902)
     BARUCH Y. KREIMAN (SBN 306328)
2    GUTIERREZ, PRECIADO & HOUSE, LLP
     3020 E. Colorado Boulevard
3    Pasadena, CA 91107
     Tel: (626) 449-2300
4    Fax: (626) 449-2330
     Email: calvin.house@gphlawyers.com
5
     Attorneys for Defendant
6    Steven Skogebo
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     _________________________________________________________________________________________________
                                           Joint Notice of Settlement
Case 2:18-cv-08358-CJC-PLA Document 21 Filed 04/24/19 Page 3 of 3 Page ID #:99




1           Counsel are pleased to inform the Court that the parties have reached a settlement
2    of this action in its entirety. The settlement is conditioned on approval and authorization,
3    as required under California law, including but not limited to California Government
4    Code section 948, from the California Department of Finance and/or the California State
5    Legislature. The parties and their counsel will use reasonable efforts to make payment to
6    Plaintiff’s counsel within ninety (90) days after execution of the settlement agreement
7    and related documents. The parties request that the Court retain jurisdiction of this action
8    to enforce the terms of the settlement.
9
10   Date: April 24, 2019                          SAGHEB LAW & MEDIATION SERVICES
                                                       A Professional Corporation
11
12
                                                   /s/ S. Shane Sagheb__________________
13                                                 S. Shane Sagheb
                                                   Attorney for Plaintiff
14                                                 Santosha Padfield

15
     Date: April 24, 2019                          XAVIER BECERRA
16                                                 GARY S. BALEKJIAN
                                                   CATHERINE E. FLORES
17
18                                                 /s/ Catherine E. Flores________________
19                                                 Catherine E. Flores
                                                   Attorneys for Defendant
20                                                 Department of Consumer Affairs, Contractor State
                                                   License Board
21
22   Date: April 24, 2019                          GUTIERREZ, PRECIADO & HOUSE, LLP
23
24                                                 /s/ Calvin R. House __________________
                                                   Calvin R. House
25                                                 Attorney for Defendant
                                                   Steven Skogebo
26
27
28

                                                       3
     _________________________________________________________________________________________________
                                           Joint Notice of Settlement
